Dove, J. Claimant, Leonard Kelly, Sheriff, Fayette County, seeks reimbursement in the amount of $485.20, representing fees due for conveying prisoners to the Illinois State Penitentiary. A Departmental Report was filed herein, which stated that the vouchers and other documents submitted herein in the amount of $485.20 would have been approved for payment by the Department of Public Safety except for the fact that the appropriation had lapsed. Subsequently the parties entered into a stipulation as follows: “The report of the Department of Public Safety to the Attorney General of the State of Illinois, dated March 23, 1967, (a copy of which is attached hereto, marked exhibit “A”, and by this reference incorporated herein, and made a part hereof) shall be admitted into evidence in this proceeding without objection by either party. “No other or written evidence will be introduced by either party. “The Commissioner to whom this case has been assigned and the Court may make and file their reports, recommendations, orders and decisions based upon the pleadings heretofore filed, and the evidence herein stipulated. “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $485.20. “Neither party desires to file briefs in this proceeding. “Both parties waive notice of any hearing, and agree that the aforesaid order may be entered without either party being present.” The 1965 Ill. Rev. Stats., Chap. 53, Sec. 37, provides in part as follows: “For conveying persons to the penitentiary, reformatories, Illinois State Training School for Boys, Illinois State Training School for Girls, Illinois Youth Commission and Reception Center, the following fees payable out of the State Treasury: For each person who is conveyed 20 cents per mile in going only to the penitentiary, reformatory, Illinois State Training School for Boys, Illinois State Training School for Girls, Illinois Youth Commission and Reception Center, from the place of conviction.” Claimant, Leonard Kelly, Sheriff of Fayette County, Illinois, is hereby awarded the sum of $485.20.